PER CURIAM:
Aaron Little French appeals the district court’s order adopting the magistrate judge’s recommendation, granting Respondents’ motion to dismiss, and denying relief on his Bivens complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See French v. Smith, No. 6:04-cv-21915-MBS (D.S.C. Dec. 1, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).